 
 
I 
108th CONGRESS
2d Session
H. R. 5268 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Peterson of Minnesota introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to require the National Transportation Safety Board to investigate all fatal railroad grade crossing accidents. 
 
 
1.Short titleThis Act may be cited as the Fatal Grade Crossing Accident Investigations Act. 
2.Grade crossing accidentsSection 1131(a)(1)(C) of title 49, United States Code, is amended by inserting , including a railroad grade crossing accident, after railroad accident.  
 
